Citation Nr: 1121384	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  09-28 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Propriety of a reduction of a 100 percent disability rating for prostate cancer to 10 percent disabling effective July 1, 2009, to include entitlement to a rating in excess of 10 percent.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel
INTRODUCTION

The Veteran served on active duty from July 1962 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the RO in Lincoln, Nebraska, which implemented a proposed reduction of the Veteran's prostate cancer disability rating from 100 percent to noncompensable, effective July 1, 2009.  

During the pendency of the appeal, an increased evaluation from noncompensable to 10 percent was granted effective July 1, 2009, for residuals of prostate cancer by a July 2009 rating action.  On a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  

The Veteran testified before a Decision Review Officer at an October 2009 hearing at the RO.  A transcript has been associated with the file.  The Veteran requested a personal hearing before a Veterans Law Judge but withdrew the request through his representative in a March 2010 statement.  The Board may proceed.  38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  The RO complied with the procedural requirements for reducing the Veteran's disability rating, to include proper notification of the proposal to reduce the disability rating and giving him an opportunity to submit evidence.

2.  The disability rating for the Veteran's service-connected prostate cancer had been in effect for less than five years at the time it was reduced.
3.  At the time of the reduction in rating effective in July 2009, there was objective evidence demonstrating the Veteran was no longer receiving therapeutic procedures for his prostate cancer and that there was no reoccurrence or metastasis.

4.  The Veteran's service-connected prostate cancer has at all times during the appeal been manifested predominately by voiding dysfunction characterized by urinary frequency of nocturia two times per night and daily voiding interval greater than three hours, but not urine leakage requiring the use of absorbent materials, obstructed voiding, or renal dysfunction, without reoccurrence or metastasis of the cancer. 


CONCLUSIONS OF LAW

1.  The RO satisfied the procedural requirements governing the reduction in ratings prior to effectuating its April 2009 rating decision implementing the proposed reduction.  38 C.F.R. §§ 3.105(e), 3.344, 4.115b (2010).

2.  The reduction of the Veteran's disability rating for prostate cancer from 100 percent to 10 percent effective July 1, 2009, was warranted, and the requirements for restoration have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(e), 3.344, 4.2, 4.13, 4.115b, Diagnostic Code 7528 (2010).

3.  The criteria for an evaluation greater than 10 percent for prostate cancer residuals are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's appeal for restoration of a 100 percent rating for prostate cancer and a rating in excess of 10 percent.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant appeal does not arise from a claim received by VA, but from a periodic review of the appropriate disability rating conducted by the RO.  The Veteran did attempt to file a claim for an increased rating during the course of this appeal.  A letter dated in July 2009 fully satisfied the duty to notify provisions, including notice of the degree of disability and effective date provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, because he was subsequently provided adequate notice in July 2009, he was provided an opportunity to respond with additional argument and evidence, he testified before a Decision Review Officer in October 2009, and the claim was readjudicated and additional supplemental statements of the case (SSOCs) were provided to the Veteran in November 2009 and January 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records from Urology P.C. have been obtained.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the appeal.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran an appropriate VA examination as to reduction of his rating in January 2009 and as to the increased rating in June 2009.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  The Veteran's October 2009 hearing testimony does not suggest an increase in disability either.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2009 VA examination reports are thorough and supported by VA and private outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II. Rating Reduction

Service connection was granted for prostate cancer in a January 2008 rating decision.  The Veteran was assigned an initial rating of 100 percent due to active treatment with hormone injections and possible brachytherapy, effective October 31, 2007, also the effective date of service connection.  The rating decision stated that there was a likelihood of improvement and that the assigned evaluation was not considered permanent.  The rating decision stated that the rating was subject to further review.  

Pursuant to the rating schedule, malignant neoplasms of the genitourinary system (such as the prostate) are evaluated as 100 percent disabling.  38 U.S.C.A. § 4.115b, DC 7528. A note to this provision indicates that, following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedures, the rating of 100 percent will continue with a mandatory VA examination at the expiration of six (6) months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the rating will be based on residuals of the disorder, to include voiding dysfunction or renal dysfunction, whichever is predominant.  Id.  The RO reduced the Veteran's rating in accordance with these provisions.

In order to comply with DC 7528, VA must comply with 38 C.F.R. § 3.105(e).  This regulation provides a process and evidentiary standard for the reduction of disability ratings.  Additionally, in applying the criteria of DC 7528, the Board must make factual findings as to when the Veteran last underwent treatment for prostate cancer and whether, since that time, the Veteran has suffered a local recurrence or metastasis of prostate cancer.  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  

Process of Reduction

VA regulations provide that where reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  See 38 C.F.R. § 3.105(e) (2010).  The law also requires that the veteran be given 60 days to present additional evidence showing that compensation should be continued at the present level.  Id.

In this case, the above procedural requirements were met.  The RO issued a rating decision in January 2009, which proposed the reduction in the disability rating for the Veteran's service-connected prostate cancer.  The Veteran was advised of the proposed reduction on January 30, 2009.  The Veteran did not respond.  The RO issued an April 2009 rating decision, implementing the proposed reduction, effective from July 1, 2009.  The Veteran was notified of this reduction by letter dated April 23, 2009.  The Veteran disagreed with that decision on April 29, 2009.

Regulation provides further that the effective date of the reduction is the last day of the month in which a 60-day period from notice of the reduction expires.  See 38 C.F.R. § 3.105(e).  Accordingly, making the reduction effective from July 1, 2009, was proper under the regulation.

In addition, for ratings in effect for five years or more, there are other specific requirements that must be met before VA can reduce a disability rating.  See 38 C.F.R. § 3.344 (2010).  The appropriate dates to be used for measuring the five-year time period, according to VA regulation, are the effective dates, i.e., the date that the disability rating subject to the reduction became effective is to be used as the beginning date and the date that the reduction was to become effective is to be used as the ending date.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).  The Veteran was assigned the disability rating for his prostate cancer in a January 2008 rating decision, effective from October 31, 2007.  Therefore, when his rating was reduced effective July 1, 2009, it had been in effect for less than five years, and the provisions of 38 C.F.R. § 3.344 do not apply.  

In this case, then, the RO applied the regulations regarding the procedure for reductions in ratings properly.  The question that remains is whether the evidence on which the reduction was based supported the reduction.

Evidentiary Basis for Reduction

Disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  The ratings are intended, as far as practicably can be determined, to compensate the average impairment of earning capacity resulting from such disorder in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.1 and 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  See 38 C.F.R. § 4.3 (2010).

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2010).  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms.  See 38 C.F.R. § 4.13 (2010).

Concerning the Veteran's claim for restoration of a 100 percent rating for his prostate cancer, if there is an approximate balance of positive and negative evidence regarding the merits of an issue material to determination of this issue, the benefit of the doubt in resolving the issue is to be given to the Veteran.  See 38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2010); Brown, 5 Vet. App. at 421.  In other words, the reduction in the Veteran's disability rating would have to have been supported by a preponderance of the evidence.  The Board is required to ascertain in any rating reduction case, based upon review of the entire record, whether the evidence reflects an actual change in the disability, whether the examination reports reflecting such change are based upon thorough examination, and whether any improvement actually reflects improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420- 421.

The Veteran was originally rated at 100 percent because he was undergoing hormone therapy.  A November 2007 VA examination report described the course of treatment.  The Veteran had wanted to undergo radiation treatment.  The Veteran opted for brachytherapy (radioactive seed implantation), but a September 2007 CT scan showed that the prostate was too large.  He was undergoing neoadjunctive hormone therapy to reduce the size of the prostate to within acceptable limits for brachytherapy.  The RO assigned a 100 percent rating based on ongoing therapeutic procedures and notified the Veteran that the rating was not considered permanent.

The Veteran's VA and private treatment records show that on March 4, 2008, the Veteran received radioactive seed implants.  The Veteran's private and VA treatment records do not show further treatment specific to prostate cancer.  The Veteran submitted a January 2010 statement from his private treatment provider which indicates that the Veteran was almost two years out from brachytherapy on March 4, 2008.  The statement indicates that they do not consider anyone cured from prostate cancer until they are fifteen years out from any form of treatment, unless there is evidence of reoccurrence or metastasis.  This statement tends to show that the Veteran has had no further therapeutic procedures for prostate cancer after March 4, 2008.  The Veteran was evaluated at a January 2009 VA examination.  The examiner noted that the Veteran's January 2009 PSA had shown 0.2, within normal limits.  The Veteran was provided another VA examination in June 2009 to assess his residuals.  The Veteran was noted again to have no signs of present cancer or recurrence.  The examiner stated that there was no ongoing treatment for prostate cancer.  In light of the foregoing, the Board finds that therapeutic procedures for prostate cancer ended on March 4, 2008.  See Tatum.  

This is not to say that the Veteran has not continued to seek passive treatment.  The Veteran has received additional screenings for prostate cancer through PSA tests.  See Tatum, 24 Vet. App. at 140, fn. 2 (noting PSA is a screening test for prostate cancer).  The Board finds that the Veteran is being monitored for reoccurrence, not being treated for prostate cancer or recurrence of the cancer.

The Veteran testified at an October 2009 hearing at the RO.  He indicated that the cancer was discovered in 2007.  He began having problems with erectile dysfunction at that time.  He had radioactive seed implants in March 2008.  The Veteran did not indicate that he had undergone any therapeutic procedures after March 2008.  The Veteran testified that his PSA test had risen slightly from 0.2 to 0.4.  The Veteran disputed the reduction because his prostate was not cancer free on the basis of his PSA test results.  

With respect to the Veteran's contentions that he has some residual prostate cancer, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  

The Veteran interprets the PSA tests to read that he continues to have cancer.  There are two problems with his statements.  First, the Board notes that the Veteran is not arguing from symptoms observable to lay persons, such as those things observable through the five senses.  The medical evidence in this case is both competent and in disagreement with the Veteran's interpretation of the PSA scores.  There is no indication that he has a current reoccurrence or metastasis from the medical evidence of record.  The VA examination reports in this case state that, on the basis of the PSA tests, the Veteran does not have active cancer and that there are no local reoccurrences or metastasis.  While the Veteran testified in October 2009 about a recent increase in his PSA score, the January 2010 statement from his private provider is phrased in such a way as to show that the Veteran does not have a current reoccurrence or metastasis.  The Board finds that the Veteran's lay statements that he continues to have prostate cancer present are not competent to establish either a reoccurrence or metastasis.  Second, the rating criteria of DC 7528 award a 100 percent rating during active therapeutic procedures.  Even if some residual cancer cells remain as the Veteran argues, he is still not undergoing therapeutic procedures.  There is no indication from the medical evidence, including the January 2010 statement from his private provider, that any such procedures are currently warranted.  The Board affords his statements no probative weight.  

The Veteran's private and VA treatment records show that therapeutic procedures had ended in March 2008, with PSA screenings within normal limits in January 2009.  The RO proposed to end the 100 percent rating effective July 1, 2009, six months into 2009.  The Board notes that the reduction was more than six months after the end of the Veteran's therapeutic procedures for prostate cancer in March 2008, as required by DC 7528.  The Veteran received the mandatory VA examination in January 2009.  The medical evidence also failed to show any local reoccurrence or metastasis.  

The Board finds that the RO followed 38 C.F.R. § 3.105(e) correctly.  The Veteran received notice of the proposed reduction in January 2009.  The Veteran was provided an opportunity to respond with additional evidence.  Similarly, the evidence obtained showed an improvement in the prostate cancer, namely that it was not detectable.  The active treatment ended in March 2008.  The July 1, 2009, reduction occurred more than six months after cessation of active treatment.  The Veteran received a VA examination prior to reduction.  Even after reduction of the rating, the evidence does not show a recurrence.  Accordingly, the Board finds that a preponderance of the available evidence at the time of the April 2009 rating decision (which implemented the proposed reductions) fully supported the RO's conclusions that an improvement in the Veteran's prostate cancer had occurred, in that active treatment had ended in March 2008 and that no recurrence or metastasis was present.  Hence, the symptomatology and manifestations of the Veteran's prostate cancer did not meet the criteria for a 100 percent rating under DC 7528.  Restoration of the 100 percent rating for prostate cancer is not warranted.  

III. Increased Rating

In the alternative, the Veteran contends that he is entitled to a rating in excess of 10 percent for his residuals of prostate cancer.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010). 

The Veteran's prostate cancer has been rated under DC 7528.  38 C.F.R. § 4.115b.  This diagnostic code directs that active malignant neoplasms of the genitourinary system shall be rated as 100 percent disabling.  Id.  Then, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Id.  Thereafter, if there has been no local reoccurrence or metastasis, the disability shall be rated based on the diagnostic criteria pertaining to voiding dysfunction or renal dysfunction, whichever is predominant.  Id.  As discussed above, the Veteran's therapeutic procedures ended on March 4, 2008.  There has been no local reoccurrence or metastasis.  The RO has rated the Veteran as 10 percent disabled based on voiding dysfunction.  

Voiding dysfunction is rated under the three subcategories of urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a.

Evaluation under urine leakage involves ratings ranging from 20 to 60 percent and contemplates continual urine leakage, post- surgical urinary diversion, urinary incontinence, or stress incontinence.  When these factors require the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day, a 60 percent evaluation is warranted.  When there is leakage requiring the wearing of absorbent materials which must be changed two to four times per day, a 40 percent disability rating is warranted.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed less than two times per day.  38 C.F.R. § 4.115a.
Urinary frequency encompasses ratings ranging from 10 to 40 percent.  A 40 percent rating contemplates a daytime voiding interval less than one hour, or awakening to void five or more times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 10 percent rating contemplates daytime voiding interval between two and three hours, or awakening to void two times per night.  38 C.F.R. § 4.115a.

Finally, obstructed voiding entails ratings ranging from noncompensable to 30 percent.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post-void residuals greater than 150 cubic centimeters (cc's); (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc's per second); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every two to three months.  A noncompensable rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation one to two times per year.  38 C.F.R. § 4.115a.

The Veteran was evaluated for residuals of his prostate cancer at a June 2009 VA examination.  The Veteran reported having urinary urgency two to four times per day, and nocturia two times nightly.  The Veteran continued to report erectile dysfunction.  The examiner noted that these were the same as during his January 2009 VA examination.  The report indicates that the Veteran denied hesitancy, weak or intermittent stream, dysuria, dribbling, straining to urinate, hematuria, urine retention, urethral discharge.  The Veteran had a daytime urinary frequency of greater than three hours.  There was no urine leakage, no history of obstructed voiding, history of urinary tract stones, history of renal dysfunction or failure, history of acute nephritis, history of hydronephrosis.  There were no cardiovascular symptoms.  The Veteran did not have abdominal or flank tenderness.  The bladder, anus and rectal walls, and urethra exams were normal.  There was normal perineal sensation and no peripheral edema.  The Veteran reported being employed part-time as a heat and AC technician just for the summer.  The urinary frequency had no significant effects on his employment and there were no effects on usual daily activities.  

The Veteran described his residuals during his October 2009 hearing.  He testified that he has to get up a couple times during the night to urinate.  He reported urgency during the day and that he had difficulty maintaining control.  The Veteran reported that he had to stay aware of the locations of bathrooms constantly.  He also testified that he had begun drinking less fluid in an attempt to reduce the number of times that he had to use the bathroom.  The Veteran denied wearing absorbent materials.  The Veteran stated that he had not received a recommendation to use absorbent materials.  He denied any accidents of urinary incontinence.  The Veteran testified to erectile dysfunction as well.  The Veteran testified that he was on numerous medications that had to be adjusted.  He reported using a generic prostate, hypertension, right shoulder and acid relieving medication.  The Veteran reported that these had some impact on his prostate and that his VA doctor had adjusted several medications to prevent side effects.  The Veteran did not offer any statement that his prostate symptoms had changed or what his side effects might be.

The Board finds that the current 10 percent rating is appropriate under voiding dysfunction as the predominate residual.  The Veteran has no history of renal dysfunction.  He complains instead of urinary frequency.  The Board finds that voiding dysfunction is the predominate residual.  The Veteran does not use absorbent materials; a rating for urine leakage is not warranted.  The Veteran does not have a history of obstructed voiding; a rating for obstructed voiding is not warranted.  The Veteran reported nocturia two times per night at his VA examinations and during his hearing.  His daytime voiding interval was greater than three hours.  The Veteran's urinary frequency matches the criteria for a 10 percent rating and no higher.  A rating in excess of 10 percent is not warranted.  See 38 C.F.R. §§ 4.115a, 4.115b, DC 7528.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the Veteran's prostate cancer disability is not inadequate.  The Veteran complains of erectile dysfunction and urinary frequency.  He receives special monthly compensation for erectile dysfunction.  His urinary frequency is the basis for his above rating.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Furthermore, the Veteran is employed only part-time and is otherwise retired.  There is no identified impact on his employment.  There is no history of hospitalizations associated with the residuals.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the assigned evaluation for his level of impairment.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 10 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Restoration of a 100 percent rating effective July 1, 2009, for prostate cancer is denied.

Entitlement to a rating in excess of 10 percent on and after July 1, 2009, for residuals of prostate cancer is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


